Frankenthaler, S.
The infant is the beneficiary designated in a policy of life insurance issued to one Lloyd who died in November, 1953, without known relatives. Petitioner, the undertaker who conducted Lloyd’s funeral, seeks recovery of the funeral charges from the infant’s estate.
There have been decisions permitting a charge against an infant’s estate to save a parent from a pauper’s grave (Matter of Connolly, 88 Misc. 405; Matter of Neville, 147 Misc. 171). In line with these decisions section 194 of the Surrogate’s Court Act was amended in 1948 to authorize the application of a reasonable sum from an infant’s estate to defray the cost of his parent’s burial but neither this statute nor the rationale of the prior decisions permits the expenditure of an infant’s funds for the burial costs of a stranger. A legal obligation to pay funeral expenses is not imposed by reason of the fact that the infant is the beneficiary of life insurance (Rutecki v. Lukaszewski, 273 App. Div. 638; Apostle v. Pappas, 154 Misc. 497).
The petition is dismissed. Submit decree on notice.